 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Diane M. Doolittle (Bar No. 142046)
 2   dianedoolittle@quinnemanuel.com
     Margret M. Caruso (Bar No. 243473)
 3
     margretcaruso@quinnemanuel.com
 4 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 5 Telephone:     (650) 801-5000
   Facsimile:     (650) 801-5100
 6

 7 Attorneys for Plaintiffs Cruise LLC
   and GM Cruise Holdings LLC
 8

 9

10

11                               UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13   CRUISE LLC, a Delaware limited liability    CASE NO. 3:21-cv-05685
     company, GM CRUISE HOLDINGS LLC, a
14   Delaware limited liability company, and     NOTICE OF APPEARANCE
15   GENERAL MOTORS LLC, a Delaware
     limited liability company,
16
                  Plaintiffs,
17
           vs.
18

19   FORD MOTOR COMPANY, a Delaware
     corporation,
20
                  Defendant.
21

22

23

24

25

26

27

28

                                                                       Case No. 3:21-cv-05685
                                                                    NOTICE OF APPEARANCE
 1          TO THE COURT, THE ELECTRONIC FILING ADMINISTRATOR, ALL

 2 PARTIES AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE THAT I, Brett Arnold, hereby appear as counsel for Plaintiffs

 4 Cruise LLC and GM Cruise Holdings LLC in the above-captioned action and for the purpose of

 5 being added to the list of ECF notice recipients. I certify that I am admitted to practice in this Court.

 6
     Dated: July 29, 2021                          Respectfully submitted,
 7
                                                   Quinn Emanuel Urquhart & Sullivan LLP
 8
                                                   555 Twin Dolphin Drive, 5th Floor
 9                                                 Redwood Shores, California 94065-2139
                                                   Telephone: (650) 801-5000
10                                                 Facsimile: (650) 801-5100
11                                                 /s/ Brett Arnold
12                                                 Brett Arnold
                                                   Attorneys for Plaintiffs Cruise LLC and
13                                                 GM Cruise Holdings LLC

14

15

16

17

18                                            ATTESTATION
19          I, Kyle K. Batter, am the ECF User whose ID and password are being used to file this
20 document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Brett Arnold has

21 concurred in this filing.

22
     Dated: July 29, 2021                          Quinn Emanuel Urquhart & Sullivan LLP
23

24
                                                   /s/ Kyle K. Batter
25                                                 Kyle K. Batter

26

27

28

                                                       -1-                            Case No. 3:21-cv-05685
                                                                                   NOTICE OF APPEARANCE
